Citation Nr: 0027473	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  94-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The appellant had active service in the Army as an enlisted 
man from December 1942 to April 1945, when he became an 
officer and continued to serve until June 1946.  He also 
served from May 1951 to November 1952.  Subsequently he 
apparently was a member of the Army Reserve until he retired 
in September 1972.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal of a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
arthritis.  On appeal, the case was remanded by the Board in 
April 1997, directing the RO to have the appellant examined 
and a medical opinion rendered on the etiology of his 
arthritis.  The case was subsequently remanded by the Board 
again in September 1999 for x-ray evidence, and a VHA opinion 
was requested in April 2000.

Subsequent to that opinion, the appellant and his 
representative were offered the opportunity for comment or 
submission of additional evidence.  Statements were received 
from the appellant, as was evidence showing, in pertinent 
part, that he arthritis and joint pain for which he was 
treated.  There was no indication of an opinion as to 
etiology, thus, although this evidence was presented without 
a waiver of RO jurisdiction the Board may proceed without 
prejudice or consideration of this nonpertinent information.


FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by 
the RO.

2. Arthritis was not manifested during service, or within a 
year following service, and is not shown to be related to 
any event or illness during service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 1137, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

The appellant contends that he is entitled to service 
connection for arthritis which was incurred in service.  The 
VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Certain specified chronic diseases, to include arthritis, 
shall be service-connected, although not manifest during 
service, if they become manifest to a degree of 10 percent or 
more within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that the appellant was 
hospitalized in 1952 for symptoms of fatigue, dizziness, 
insomnia and headaches of three months duration.  At that 
time, the appellant complained of joint pain, but both x-rays 
and "other examinations" were normal.  In December 1952, 
the appellant complained of knee and hand discomfort, and 
there was clinical evidence of osseous changes.  However, 
separation examinations for both the appellant's first and 
second periods of service were negative for arthritis.  

Following service, the first evidence of arthritis of record 
was in 1982.  Because arthritis was not diagnosed within one 
year following service, the appellant is unable to 
successfully claim presumptive service connection for 
arthritis in accordance with the provisions of 38 U.S.C.A. §§ 
1110, 1112 (West 1991) and 38 C.F.R. §§ 3.307, 3.309 (1999).  
The appellant complained of degenerative joint disease of the 
back in December 1982, and in July 1983, he complained of 
persistent aching in the left buttock and left knee regions.  
In August 1987, the appellant underwent a general physical 
examination and indicated a problem with arthritis.  A July 
1993 letter from T. C. Catalono, M.D. stated that the 
appellant had been under his care from 1970 to 1988 for 
complaints of intermittent pain, swelling, stiffness and loss 
of motion of the PIP and MIT joints of both hands.  Slight 
effusion was noted in both knee joints, and crepitus was 
elicited.  Clinical syndrome was consistent with 
osteoarthritis of both hands, and bilateral knee joints.  

The appellant was examined by a VA physician in November 
1997, and was diagnosed with extensive degenerative arthritis 
in multiple joints.  The examiner reviewed the claims file 
and opined that it was reasonable to expect that the 
appellant developed poly-arthritis secondary to his acute 
illness in 1951.  The examiner stated in a February 1990 
addendum to this opinion that the appellant's subsequent 
development of poly-arthritis actually occurred after a 1952 
hospitalization, and appeared to be reasonably associated 
with the febrile illness of 1952.  A medical treatise was 
cited in support of this opinion.

A conflicting opinion was rendered by another VA physician in 
April 1999, who opined that the appellant's arthritis was not 
rheumatoid in origin, since laboratory and radiographic 
findings did not show rheumatoid arthritis.  He further 
opined that the appellant's arthritis is degenerative and 
age-related, and that the arthritis was not related to the 
October 1952 symptoms of malaise, tiredness and headache.

Because these two opinions conflict, the Board requested a 
VHA opinion in April 2000.  In the requested opinion, the VA 
examiner opined that the appellant has degenerative joint 
disease, and that the record does not support a diagnosis of 
rheumatoid arthritis or other inflammatory arthritis.  
Specifically, the examiner stated that there is no indication 
that the appellant had evidence of synovitis (redness or 
warmth) of his joints, which would have suggested an 
inflammatory disorder.  Further, x-ray reports show no 
evidence of erosions or juxta-articular osteopenia suggestive 
of an inflammatory process, but rather, this is consistent 
with degenerative changes.

Specifically, upon review of x-rays of record, the VA 
examiner concluded that the April 1953 x-ray report of the 
knees, ankles and hands was essentially negative; the March 
1986 x-ray report of the chest shows anterior spinal ligament 
calcification, probably most consistent with a diagnosis of 
diffuse idiopathic skeletal hyperostosis; the March 1994 x-
ray reports showed only degenerative changes of the knees, 
spine and hands; and the November 1997 x-rays showed 
degenerative changes of the knees, cervical spine, hips and 
hands.  The sacroiliac joints appear intact on these films.  
Lumbar spine films show ossification of the anterior spinal 
ligament with osteophytes, which is suggestive of DISH, a 
degenerative process.  Finally, the chest x-ray, which 
includes the thoracic spine, also demonstrates degenerative 
changes.

The Board finds the latter VA examiner's opinion to be most 
persuasive and controlling in this case.  Unlike the VA 
physician who attributed poly-arthritis as secondary to the 
appellant's acute illness in 1952, the VA examiner who 
responded to the VHA request provided a comprehensive history 
of the appellant's disorder, and provided a detailed 
rationale for his opinion based on x-ray evidence.  The VA 
physician who examined the appellant in April 1999 and 
concluded that arthritis was degenerative, and not related to 
service, also provided a detailed rationale for his opinion.  
On the other hand, the physician who attributed the 
appellant's arthritis to his in-service illness relied 
largely on a medical treatise and the appellant's reported 
history in making his conclusion, and did not discuss any 
objective findings reflected in x-ray evidence of record.  
Therefore, based on the aforementioned evidence, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for arthritis.


ORDER

Service connection for arthritis is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

